DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 9/22/2022. As directed by the amendment: claims 1, 5-7, 12, 22, and 28-29 have been amended, claims 8-9, 14, 25, 27, and 30-34 have been cancelled, no new claims have been added, and claims 15-21 have been withdrawn.  Thus, claims 1-7, 10-13, 15-24, 26, and 28-29 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 20140005618 A1) in view of Fu et al. (US 20170361045 A1) and Kaikenger (US 20200253539 A1).

Regarding Claim 1, Locke discloses systems, methods, and dressings that involve using a RFID device in a dressing to provide pressure data or other data to a remote base unit, and teaches a negative pressure wound therapy system 100 ('system', figs.1A-D & 3, ¶ 30, 42-43, 47, 53), comprising: 
a wound dressing 112 ('reduced pressure dressing', fig.3, ¶ 44) for a wound 104 ('wound site', fig.1A, ¶ 28) of a patient 106 ('patient', fig.1A, ¶ 28),
a first sensor 126a ('first sensor', fig.3, ¶ 42) configured to be coupled to the wound dressing 112, the first sensor 126a configured to output an indication of a displacement of the wound dressing 112;
and a control circuit (see ¶ 43; processor 124a comprised on the board 127 on which the strain gauge 131 is printed) configured to:
receive the indication of the displacement of the wound dressing 112 (see ¶ 47; a deflection of the first sensor 126a may change an electrical resistance value of the strain gauge 131, and result in a pressure message signal being sent to the processor 124a);
calculate a therapy parameter corresponding to the indication of the displacement (see ¶ 53; pressure indicator 154 displays a pressure value; therefore, it is implicit that the processor 124a translates the change in electrical resistance value of the strain gauge 131 into an actual pressure value, i.e. a therapy parameter);
and output the therapy parameter (see ¶ 43, 53, figs.1B-C & 3; processor 124a is in communication with RFID antenna 122a on the board 127; the pressure measured by sensor 126a is output via antenna 122a to remote bas unit 114, which comprises a pressure indicator 154 displaying the pressure value).
Locke ‘618 fails to teach that the first sensor is configured to output an indication of a displacement in a first direction of the wound dressing; and a second sensor configured to be coupled to the wound dressing, the second sensor configured to output an indication of a displacement in a second direction of the wound dressing, the second direction perpendicular to the first direction. 

    PNG
    media_image1.png
    476
    833
    media_image1.png
    Greyscale

Annotated Figure 6 of Fu

Fu suggests a second sensor ("sensor", ¶ 165), the second sensor ("sensor", ¶ 165) configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction ("the mask frame may include one or more of the following materials: ...electro active polymer", ¶ 242; NOTE: the mask frame is generally circular and sensors are placed equidistant around the mask frame (see fig.7, sensors 701), thus the capacitive sensors 701 would detect multiple displacements including longitudinal and latitudinal displacement which could be perpendicular to the first direction). 
However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a second sensor 30 (‘sensor’, fig.2A, ¶ 55), the second sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Locke ‘618 such that the first sensor is configured to output an indication of a displacement in a first direction of the wound dressing, as taught by Fu; and to include a second sensor configured to be coupled to the wound dressing, the second sensor configured to output an indication of a displacement in a second direction of the wound dressing, the second direction perpendicular to the first direction as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to include all of the limitations mentioned above, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55). 

Claims 2, 4-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Smith & Nephew, Inc (WO 2018033794 A1), hereinafter referred to as Smith, and Kaikenger (US 20200253539 A1). 

Regarding Claim 2, Locke teaches the wound dressing 112 and the wound 104 of the patient 106, but fails to teach the therapy parameter includes at least one of an appositional force that the wound dressing applies to the wound of the patient. Locke and Smith are commensurate because they both disclose negative pressure wound therapy devices. Smith specifically discloses an apparatus for applying negative pressure to a wound of a patient, and teaches the therapy parameter includes at least one of an appositional force that the wound dressing applies to the wound of the patient (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied; the knee being adjacent or proximate to the dressing as the knee moves would define an appositional force). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that the therapy parameter, as taught by Smith, includes at least one of an appositional force that the wound dressing applies to the wound of the patient, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111). 

Regarding Claim 4, Locke teaches the wound dressing 112 is an incisional wound dressing for placement over a closed incision (the specific type of wounds known as incisional wounds are captured in the embodiments of Locke which broadly specifies: 'wound site' 104, therefore it would have been obvious that a wound site would include “incisional”, as claimed).

Regarding Claim 5, Locke teaches the wound dressing 112 comprises a lower, wound facing layer 128 ('attachment device', fig.1A, ¶ 31), an elongate foam 118 ('distribution manifold', fig.1A, ¶ 30), and a cover layer 120 ('sealing member', fig.1A, ¶ 31) for sealing the wound dressing 112 to a patient's skin 108 ('patient's epidermis', fig.1A, ¶ 36).

Regarding Claim 6, Locke teaches the wound dressing 112 collapses under negative pressure ("negative pressure wound therapy", ¶ 3; NOTE: under the negative pressure the dressing would inherently collapse) and applies at least one of a lateral force or a longitudinal force (NOTE: force causing suction out of wound into 134).

Regarding Claim 10, Locke teaches the control circuit (see ¶ 43; processor 124a comprised on the board 127 on which the strain gauge 131 is printed) and the predetermined threshold condition (see ¶ 78, fig.6B, step 246, but fails to teach that the control circuit is configured to compare the therapy parameter to a predetermined threshold condition including at least one of a minimum threshold and output an alert responsive to the therapy parameter not satisfying the predetermined threshold condition. Smith teaches the therapy parameter (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Locke such that the control circuit is configured to compare the therapy parameter, as taught by Smith, to a predetermined threshold condition including at least one of a minimum threshold and output an alert responsive to the therapy parameter not satisfying the predetermined threshold condition, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111).

Regarding Claim 13, Locke teaches the control circuit (see ¶ 43; processor 124a comprised on the board 127 on which the strain gauge 131 is printed) is coupled to a communications circuit 124 ('first processor', fig.3, ¶ 30), the communications circuit 124 configured to transmit to a remote electronic device 114 ('remote base unit', fig.3, ¶ 39). Locke fails to teach that the communications circuit 124 configured to transmit the therapy parameter. Smith teaches the therapy parameter (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that the communications circuit configured to transmit the therapy parameter, as taught by Smith, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111). 

Claims 3, 7, 23-24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Smith in view of University of Cape Town (WO 2009093116 A1), hereinafter referred to as Cape Town, and further in view of Fu and Kaikenger (US 20200253539 A1). 

Regarding Claim 3, Locke teaches the control circuit (see ¶ 43; processor 124a comprised on the board 127 on which the strain gauge 131 is printed) and the wound dressing 112, but fails to teach that the therapy parameter includes the appositional force and the control circuit is further configured to calculate a difference between the appositional force and a target appositional force value and modify a pressure applied by the wound dressing to the wound to reduce the difference. Smith teaches the therapy parameter includes the appositional force (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied; the knee being adjacent or proximate to the dressing as the knee moves would define an appositional force). Locke, Smith, and Cape Town are commensurate because they all disclose negative pressure wound therapy devices. 
Cape Town discloses a wound dressing system and method, and teaches calculating a difference between the appositional force and a target appositional force value and modify a pressure applied by the wound dressing to the wound to reduce the difference (page 11, ll.15-21; disclosing predetermined settings for the forces applied by the foam to the tissue, whereby if the sensor measures forces higher than the desired predetermined setting, then the suction pressure will be reduced by a feedback mechanism and vice versa for forces that are measured to be lower than the desired predetermined settings).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that the therapy parameter includes the appositional force, as taught by Smith, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111); and to modify the control circuit to be configured to calculate a difference between the appositional force and a target appositional force value and modify a pressure applied by the wound dressing to the wound to reduce the difference as taught by Cape Town, for the purpose of reducing or raising the forces/pressures in the wound dressing until the desired settings are achieved (Cape Town, page 11, ll.15-21). 

Regarding Claim 7, Locke teaches the first sensor 126a ('first sensor', fig.3, ¶ 42). Locke/Smith fails to teach the at least one sensor includes a first electro active polymer (EAP) sensor and a second EAP sensor, and an indication of a displacement in the first direction and the indication of the displacement in the second direction is based upon a change in the capacitance of the first EAP sensor. 
Fu teaches a first electro active polymer (EAP) sensor and a second EAP sensor ("sensor", ¶ 165); an indication of a displacement in the first direction and the indication of the displacement in the second direction (see fig.6, in which multiple sensors would detect multiple displacements in multiple directions); "the mask frame may include one or more of the following materials: ...electro active polymer", ¶ 242; NOTE: the mask frame is generally circular and sensors are placed equidistant around the mask frame (see fig.7, sensors 701), thus the capacitive sensors 701 would detect multiple displacements including longitudinal and latitudinal displacement. However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that the at least one sensor includes a first electro active polymer (EAP) sensor and a second EAP sensor, and an indication of a displacement in the first direction and the indication of the displacement in the second direction based upon a change in the capacitance of the first EAP sensor as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to have a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55).

Regarding Claim 23, Locke/Cape Town fail to teach the therapy parameter includes at least one of an appositional force. Smith teaches the therapy parameter includes at least one of an appositional force that the wound dressing applies to the wound of the patient (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied; the knee being adjacent or proximate to the dressing as the knee moves would define an appositional force). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke/Cape Town such that the therapy parameter includes at least one of an appositional force,  as taught by Smith, that the wound dressing applies to the wound of the patient, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111).

Regarding Claim 24, Locke fails to teach the therapy parameter includes the appositional force, the method further comprising calculating a difference between the appositional force to a target appositional force value and modifying a pressure applied by the wound dressing to the wound to reduce the difference. Cape Town teaches calculating a difference between the appositional force to a target appositional force value and modifying a pressure applied by the wound dressing to the wound to reduce the difference (page 11, ll.15-21; disclosing predetermined settings for the forces applied by the foam to the tissue, whereby if the sensor measures forces higher than the desired predetermined setting, then the suction pressure will be reduced by a feedback mechanism and vice versa for forces that are measured to be lower than the desired predetermined settings). Smith teaches the therapy parameter includes the appositional force (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that the therapy parameter includes the appositional force, as taught by Smith, for the purpose to detect physiological conditions or prevent or decrease likelihood of injury, development of pressure ulcers and loss of consciousness (Smith ¶ 111); the method further comprising calculating a difference between the appositional force to a target appositional force value and modifying a pressure applied by the wound dressing to the wound to reduce the difference as taught by Cape Town, for the purpose of reducing or raising the forces/pressures in the wound dressing until the desired settings are achieved (Cape Town, page 11, ll.15-21). 

Regarding Claim 26, Locke teaches outputting an alert (see ¶ 78, fig.6B, step 246), but Locke/Cape Town fail to teach comparing the therapy parameter to a predetermined threshold condition including a minimum threshold and outputting an alert responsive to the therapy parameter not satisfying the predetermined threshold condition. Smith teaches comparing the therapy parameter (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied) to a predetermined threshold condition including a minimum threshold and outputting an alert responsive to the therapy parameter (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke/Cape Town in order to compare the therapy parameter to a predetermined threshold condition including a minimum threshold and to output an alert responsive to the therapy parameter not satisfying the predetermined threshold condition as taught by Smith, for the purpose of subsequently reducing or raising the forces/pressures in the wound dressing until the desired settings are achieved (Cape Town, page 11, ll.15-21)

Regarding Claim 29, Locke teaches that the indication of the displacement (see ¶ 47; a deflection of the first sensor 126a may change an electrical resistance value of the strain gauge 131, and result in a pressure message signal being sent to the processor 124a) is transmitted to the remote electronic device 114 ('remote base unit', fig.3, ¶ 39), the method further comprising using the remote electronic device 114 to output the indication of the displacement (see ¶ 42; figs.1A-D, sensor 126a is a pressure sensor comprised of a strain gauge 131 associated with a deflector 133; therefore, sensor 126a outputs an indication of a displacement of deflector 133 which is part of the dressing 112). Locke/Cape Town fails to teach that the therapy parameter is indicative of whether the patient is moving more or less than a desired movement subsequent to a surgery, and displacement in the first direction and the indication of the displacement in the second direction. Smith teaches the therapy parameter being indicative of whether the patient is moving more or less than a desired movement subsequent to a surgery (see ¶ 81, figs. 11-12; the therapy parameter is the movement of the knee where dressing 1104/330 is applied). 
Fu teaches displacement in the first direction and the indication of the displacement in the second direction (see fig.6, in which multiple sensors would detect multiple displacements in multiple directions). However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke/Cape Town such that the therapy parameter is indicative of whether the patient is moving more or less than a desired movement subsequent to a surgery as taught by Smith, for the purpose of addressing the patient’s amount of movement and correct any subsequent movements performed by the patient; and such that there is displacement in the first direction and the indication of the displacement in the second direction as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to have a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Fu, Smith, Karpowicz (US 20100022990 A1), and Kaikenger (US 20200253539 A1). 

Regarding Claim 11, Locke teaches the control circuit (see ¶ 43; processor 124a comprised on the board 127 on which the strain gauge 131 is printed) and outputting an alert responsive to the level of moisture not satisfying the predetermined threshold moisture condition (see ¶ 78, fig.6B, step 246). Locke fails to teach a moisture sensor configured to detect a level of moisture in the wound dressing, configured to compare the level of moisture to a predetermined threshold moisture condition including at least a minimum moisture threshold. Locke and Karpowicz are commensurate because they both disclose wound therapy systems. Karpowicz discloses a wound therapy system provided which includes at least one sensor placed in a wound for sensing information regarding status of a body of a living being, and teaches a moisture sensor 409 ('humidity sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke to include a moisture sensor, as taught by Karpowicz, such that it would be configured to detect a level of moisture in the wound dressing, configured to compare the level of moisture to a predetermined threshold moisture condition including at least a minimum moisture threshold, for the purpose to measure and monitor the amount of water present in the surrounding air within the wound dressing, thereby allowing medical personnel to determine the state of the wound and whether action needs to be taken in regard to the amount of moisture in the wound site.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Fu, Smith, Karpowicz, and further in view of Locke et al. (US 20180021178 A1), hereinafter referred to as Locke ‘178, and Kaikenger (US 20200253539 A1). 

Regarding Claim 12, Locke ‘618 fails to teach that the at least one of the first sensor and the second sensor is configured to measure at least a fluid level through the dressing. Locke ‘178 explicitly teaches sensors configured to measure a fluid level ("sensors to measure the fluid capacity of the dressing", ¶ 84). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 such that the sensors are configured to measure at least a fluid level as taught by Locke ‘178, for the purpose to measure and monitor the amount of water present in the surrounding air, thereby allowing medical personnel to determine the state of the wound and whether action needs to be taken in regard to the amount of moisture in the wound site.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Cape Town, Fu, and Kaikenger (US 20200253539 A1). 

Regarding Claim 22, Locke teaches a method comprising: 
receiving an indication of a displacement in the first direction of a wound dressing 112 ('reduced pressure dressing', fig.3, ¶ 44) for a wound 104 ('wound site', fig.1A, ¶ 28) of a patient 106 ('patient', fig.1A, ¶ 28) (see ¶ 47; a deflection of the first sensor 126a may change an electrical resistance value of the strain gauge 131, and result in a pressure message signal being sent to the processor 124a) from a first sensor 126a ('first sensor', fig.3, ¶ 42), 
the first EAP sensor 126a coupled to the wound dressing 112, the at least one sensor 126a configured to output the indication 112 (see ¶ 42; figs.1A-D, sensor 126a is a pressure sensor comprised of a strain gauge 131 associated with a deflector 133; therefore, sensor 126a outputs an indication of a displacement of deflector 133 which is part of the dressing 112) based on a change in capacitance of the at least one sensor 126a corresponding to the displacement (see ¶ 53; pressure indicator 154 displays a pressure value; therefore it is implicit that the processor 124a translates the change in electrical resistance value of the strain gauge 131 into an actual pressure value, i.e. a therapy parameter); 
calculating a therapy parameter corresponding to the indication of the displacement (see ¶ 53; pressure indicator 154 displays a pressure value; therefore, it is implicit that the processor 124a translates the change in electrical resistance value of the strain gauge 131 into an actual pressure value, i.e. a therapy parameter); 
and outputting the therapy parameter (see ¶ 43, 53, figs.1B-C & 3; processor 124a is in communication with RFID antenna 122a on the board 127; the pressure measured by sensor 126a is output via antenna 122a to remote bas unit 114, which comprises a pressure indicator 154 displaying the pressure value).
Locke fails to teach the first and second electro-active polymer (EAP) sensor, and receiving an indication of a displacement in the first direction and the displacement in the second direction, the second direction perpendicular to the first direction. 
Fu teaches the second electro-active polymer (EAP) sensor 701 ('capacitive sensor', fig.7, ¶ 175) ("the mask frame may include one or more of the following materials: ...electro active polymer", ¶ 242"), and receiving an indication of a displacement in a second direction of a wound dressing from a second EAP sensor  ("sensor", ¶ 165), the second direction perpendicular to the first direction (see fig.6, in which multiple sensors would detect multiple displacements in multiple directions). 
However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke to include the second electro-active polymer (EAP) sensor and to receive an indication of a displacement in the first direction and the displacement in the second direction, the second direction perpendicular to the first direction as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to have a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55).

Regarding Claim 28, Locke teaches transmitting the indication of the displacement (see ¶ 47; a deflection of the first sensor 126a may change an electrical resistance value of the strain gauge 131, and result in a pressure message signal being sent to the processor 124a) to at least one of a negative pressure wound therapy device 100 configured to apply a vacuum ("vacuum therapy", ¶ 3) to the wound dressing 112. But Locke fails to teach displacement in the first direction and the indication of the displacement in the second direction. 
Fu teaches displacement in the first direction and the indication of the displacement in the second direction (see fig.6, in which multiple sensors would detect multiple displacements in multiple directions). However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke such that there would be displacement in the first direction and the indication of the displacement in the second direction as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to have a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55).

Response to Arguments
Applicant's argument filed 9/22/2022 has been fully considered but is not persuasive for the following reasons:

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, Locke does not describe or illustrate that the first sensor 126a is configured to output an indication of displacement of the dressing 112 in a first direction, much less a second sensor configured to output an indication of a displacement of the dressing 112 in a second direction perpendicular to the first direction.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Locke is not relied upon to teach displacement in a first direction, and a second sensor configured to output an indication of a displacement of the dressing in a second direction perpendicular to the first direction. 
Fu teaches a second sensor ("sensor", ¶ 165), the second sensor ("sensor", ¶ 165) configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction ("the mask frame may include one or more of the following materials: ...electro active polymer", ¶ 242; NOTE: the mask frame is generally circular and sensors are placed equidistant around the mask frame (see fig.7, sensors 701), thus the capacitive sensors 701 would detect multiple displacements including longitudinal and latitudinal displacement which could be perpendicular to the first direction). However, since Fu’s teaching second sensor is not as strong, then it is known that Kaikenger more strongly teaches a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction (see ¶ 55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Locke ‘618 such that the first sensor is configured to output an indication of a displacement in a first direction of the wound dressing, as taught by Fu; and to include a second sensor configured to be coupled to the wound dressing, the second sensor configured to output an indication of a displacement in a second direction of the wound dressing, the second direction perpendicular to the first direction as taught by Fu, for the purpose of broadening the surface area in response to an applied electrical field in order to detect displacement; and to modify Locke ‘618 to have a sensor configured to output an indication of a displacement in a second direction, the second direction perpendicular to the first direction, as taught by Kaikenger, for the purpose to provide strain sensing in the X and Y dimensions (Kaikenger ¶ 55).

Applicant’s argument with respect to claim 1 has been considered but is moot in view of the new ground of rejection as fully discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keller et al. (US 20170176167 A1), 
Jiang (US 20160015311 A1), 
Kao et al. (US 6989075 B1), 
Mirza (US 20220008237 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781